United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1615
                        ___________________________

                                  Jesse Tyler Smith

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                        Aqua-Care Marketing, LLC, et al.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: November 7, 2017
                            Filed: December 18, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Jesse Smith brought this pro se diversity action against Aqua-Care Marketing,
LLC and three of its officers and employees, asserting, inter alia, three breach of
contract claims and a claim of malicious prosecution. Ruling on cross motions for
summary judgment at the conclusion of discovery, the district court1 denied Smith’s
motion as untimely, denied defendants summary judgment on the breach of contract
claims, and granted summary judgment on the malicious prosecution claim. Some
weeks later, the court entered a final order declining to exercise jurisdiction over the
state law breach of contract claims and dismissing those claims without prejudice
because the amount in controversy was far below the minimum required for federal
diversity jurisdiction. See 28 U.S.C. § 1332. Smith appeals the grant of summary
judgment dismissing his malicious prosecution claim. He does not appeal the district
court’s decision to dismiss the breach of contract claims without prejudice. Thus,
those claims have not been finally resolved.

       Having carefully reviewed the record and the arguments on appeal, we conclude
that summary judgment dismissing the malicious prosecution claim was properly
granted. The record does not include evidence that would allow a reasonable jury to
find that law enforcement would not have brought criminal charges that were
ultimately dismissed in the absence of false information knowingly supplied by
defendants, or that defendants engaged in actions beyond merely supplying false
information or making an accusation. See Peterson v. Kopp, 754 F.3d 594, 598 (8th
Cir. 2014) (de novo review); see also Fisher v. Wal-Mart Stores, Inc., 619 F.3d 811,
823 (8th Cir. 2010); Linn v. Montgomery, 2017 WL 4847687, at *6-7 (Iowa Oct. 27,
2017). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-